Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.1 Filed 01/25/21 Page 1of10.

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

for the FILED
Western District of Michigan [-| January 25, 2021 3:41 PM
CLERK OF COURT
a U.S. DISTRICT COURT
SOUTHERN _ Division WESTERN DISTRICT OF MICHIGAN
BY: mkc SCANNED BY: “CP {|71(7\
IN RE: STACEY R. SMITH U.S.C.C. O.A. : 20-1716. .
SUCCESSIVE TO 1:16-CV-1381. P-25194. ) Case No. U.S.C.C.O.A.: 20-1716 FROM 17-1022.
PRO SE INFORMA PAUPERIS: ) (to be filled in by the Clerk's Office)
855 KALAMAZOO AVE SE GRAND RAPIDS, MI49507 )
Plaintif{(s) )
(Write the full name of each plaintiff who is filing this complaint. ses
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_1No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V-
) 1:21-cv-78
IN RE CONTEMPT MCR 3.306 & 28 USC 1361 & )
1631 AND MOTION AND ORDER TO SHOW ) Janet T. Neff
CAUSE; CHRIS BECKER, JOHN BEASON; 17TH ) U.S. District Judge
CIR. (RETIRED) HON.: GEORGE S. BUTH P-11479. )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

needed.
Name IN RE: Mr. Stacey R Smith (PRO SE IN FORMA PAUPERIS).
Street Address 855 KALAMAZOO AVE SE
City and County GRAND RAPIDS COUNTY - (KENT).
State and Zip Code MICHIGAN 49507-1379.
Telephone Number 616-500-4316.
E-mail Address androgenxalon@att.net

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if/known). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.2 Filed 01/25/21 Page 2 of 10

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

Name CHIEF JUSTICE BRIDGET M. MCCORMACK P-58537.

Job or Title (if known) CHIEF JUSTICE OF THE MICHIGAN SUPREME COURT
Street Address 925 W OTTAWA ST ONE JUSTICE HALL - (COURT CLERK).
City and County LANSING COUNTY- (INGHAM).

State and Zip Code MICHIGAN 48915

Telephone Number 517-373-0123.

E-mail Address (if known)

Defendant No. 2

bmccormack@michigan.gov

 

 

 

 

 

 

Name CHIEF JUDGE MARK A. TRUSOCK P-38156

Job or Title (if known) CHIEF JUDGE OF THE 17TH JUDICIAL CIRCUIT COURT.
Street Address 180 OTTAWA AVE NW SUITE NO.: 2500. (COURT CLERK)..
City and County GRAND RAPIDS COUNTY - (KENT).

State and Zip Code MICHIGAN 49503

Telephone Number 61 6-632-5008.

E-mail Address (if known)

Defendant No. 3

mark.trusock@kentcountymi.gov/

 

 

 

Name LEAD PROSECUTOR CHRIS R. BECKER P-53752.
Job or Title (if known) LEAD PROSECUTOR FOR THE COUNTY OF KENT.
Street Address 82 IONIA AVE NW SUITE NO.: 450.

City and County GRAND RAPIDS COUNTY - (KENT).

State and Zip Code MICHIGAN 49503

Telephone Number 616-632-4710

E-mail Address (if known)

Defendant No. 4

chris_becker@kentcountymi.gov

 

Name DEFENSE COUNSEL JOHN R. BEASON P-34095.

Job or Title (if known) DEFENSE COUNSEL JOHN R. BEASON P-34095.
Street Address 15 IONIA AVE. NW SUITE NO.: 530.

City and County GRAND RAPIDS COUNTY - (KENT).

State and Zip Code MICHIGAN 49503

Telephone Number 616-458-3791.

E-mail Address (if known) beasonjohn@yahoo.com

 

Page 2 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.3 Filed 01/25/21 Page 3 of 10

Pro Se | (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V] Federal question il Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

Pursuant to the duties imposed upon it by virtue of 28 U.S.C. 2403(a), this Court will please
certify to the Office of the Attorney General that the constitutionality of an Act of Congress
affecting the public interest is herein drawn in question.

The Federal question being, if a state agency is allowed to knowingly accept falsified
information or a document which causes (self-incrimination) to be used which infringes upon

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) IN RE: MR. STACEY R. SMITH (PRO PER) __, is a citizen of the
State of (name) MICHIGAN
b. If the plaintiff is a corporation
The plaintiff, (name) NONE. , is incorporated

under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) BRIDGET M. MCCORMACK P-58537. , is a citizen of
the State of (name) MICHIGAN . Or is a citizen of

(foreign nation) | JNITED STATES OF AMERICA.

Page 3 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.4 Filed 01/25/21 Page 4 of 10

Pro Se | (Rev. 12/16) Complaint for a Civil Case

TIL.

b. If the defendant is a corporation
The defendant, (name) MICHIGAN SUPREME COURT. , is incorporated under
the laws of the State of (name) MICHIGAN. , and has its

 

principal place of business in the State of (name) MICHIGAN SUPREME COURT.

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

INVOICE

Amount Due (USD)
$419,876.60

BILL TO

COUNTY OF KENT - STATE OF MICHIGAN.
Linda Hewell_ CORPORATE COUNSE!

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

MANDAMUS UT DE FOEDERATUM - (FOEDERAT! ORDINE DE MANDAMUS).

ISSUES PRESENTED:

The Order from the Sixth Circuit originally in Case No.: 17-1022, literally instructed me to “launch my
direct and collateral attacks on my state court convictions” , and | have. | have maintained that this matter relies
on the Federal Order received from the Honorable Paul Lewis Maloney P-25194 in Case No.: 1:16-CV-1381 -

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

MCR 7.211 (C) (9) - A motion to seal
Appellant case no: 336537
and lower court case no: 14-11012-FH in

WHOLE.

Page 4 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.5 Filed 01/25/21 Page 5 of 10

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

The plaintiff, IN RE Stacey R. Smith, has affirmed Superintending Control through the Federal opinion adopted,
IN PART, A [FEDERAL ORDER OF MANDAMUS], of U.S. Magistrate Judge Ray Kent’ s Report and
Recommendation by U.S. District Judge Paul L. Maloney with Subject-Matter Jurisdiction pursuant to the Fifth
Amendment and of Article 17 of the Michigan Constitution, with regard to the Plaintiff’ s Brief for Writ of
Mandamus Extraodinaire with Exhibition and, (Exparte Request for Judicial Review). This is a Motion to Intervene
in Challenge to the Constitutionality of Law, FED R. APP P44, 28 § U.S.C 2403, in regards to the deceptive
methodology of Detective Phillip Swiercz of the Wyoming Police Department. To where he deliberately curtailed

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

Date of signing: 01/18/2021
Signature of Plaintiff MR. STACEY R SMITH (ONLY):
Printed Name of Plaintiff
B. For Attorneys
Date of signing: 01/18/2021
Signature of Attorney PRO SE INFORMA PAUPERIS.
Printed Name of Attorney MR. STACEY R SMITH
Bar Number PRO SE (PRO PER). : HONORIS CAUSA; AD HONOREM.
Name of Law Firm PRO SE: (MANDAMUS UT DE FOEDERATUM).
Street Address 855 KALAMAZOO AVE SE GRAND RAPIDS
State and Zip Code MICHIGAN 49507-1379.
Telephone Number 616-500-4316
E-mail Address androgenxdalon@att.net

Page 5 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.6 Filed 01/25/21 Page 6 of 10

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DISTRICT COURT

for the

Western District of Michigan [-|

SOUTHERN__ Division

MR. STACEY R. SMITH PRO SE (IN FORMA
PAUPERIS. 28 USC 1361 & 1631 & MCL 400.1701 &
4401 (1) - MANDAMUS AGAINST A STATE
OFFICIAL. - MANDAMUS UT DE FOEDERATUM.

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=-y=

(JURY DEMAND) - HON.: MICHIGAN SUPREME

CHIEF JUSTICE BRIDGET M. MCCORMACK P58387.

& KENT COUNTY LEAD PROSECUTOR
CHRIS R. BECKER P-53572.

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee Nee Nee ee ee Ne Ne ee Ne ee ee” ee” Ne Ne ee”

Case No. 1:16-CV-1381 USCCA: 20-1716.

(to be filled in by the Clerk's Office)

Jury Trial: (check one) Yes [| No

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

HON. GEORGE S. BUTH P-11479. (RETIRED) C/O P-44006.
300 MONROE AVE NW (CORPORATE COUNSEL).

GRAND RAPIDS COUNTY (KENT).

MICHIGAN 49503

616-632-7570. (KENT COUNTY ADMINISTRATION)
linda.howell@kentcountymi.gov (CORPORATE COUNSEL)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.7 Filed 01/25/21 Page 7 of 10
Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Defendant No. 1

Name

Job or Title (if known)

HON.: BRIDGET M. MCCORMACK P- 58387. (CJ)-MSC.

CHIEF JUSTICE OF THE MICHIGAN SUPREME, COURT.

Street Address 925 W. OTTAWA ST

City and County LANSING COUNTY (INGHAM) 55TH JUDICIAL DISTRCIT.
State and Zip Code MICHIGAN 48915 Oe
Telephone Number 517-373-0123 - :

E-mail Address (if known)

Defendant No. 2

bmecormack@michigan. gov(MANDAMUS UT DE. FOEDERATUM)

Name LEAD PROSECUTOR CHRIS R. BECKER P-53572.

Job or Title (if known) LEAD PROSECUTOR CHRIS R. BECKER P- 53572.

Street Address 82 IONIA AVE NW SUITE NO.: 450.

City and County GRAND RAPIDS COUNTY (KENT) a

State and Zip Code MICHIGAN 49503 "_—
Telephone Number 616-632-4710 — _

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)

chris _becker@kentcountymi. -gov (ORDER TO SHOW | CAUSE)

HON.: MARK A. TRUSOCK P-381 56. (MCR 3. 302) (MCR 3. 305) _
CHIEF JUDGE OF THE 17TH JUDICIAL CIRCUIT COURT. —

Street Address 180 OTTAWA AVE NW

City and County GRAND RAPIDS COUNTY (KENT) | :
State and Zip Code MICHIGAN 49503

Telephone Number 616-632- 5008

E-mail Address (if known)

Defendant No. 4

mark. .trusock@kentcountymi, gov

Name DEFENSE COUNSEL JOHN R. BEASON P-34096.

Job or Title (ifknown) DEFENSE COUNSEL TO L.C. NO.: 14-11012- FH

Street Address 15 |ONIA AVE NW SUITE NO.: 530 -
City and County GRAND RAPIDS COUNTY | (KENT r=
State and Zip Code MICHIGAN 49503 :
Telephone Number 61 6-458-3791

E-mail Address (if known)

beasonjohn@yahoo.com (jrbassistant@gmail.com)

Page 2 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.8 Filed 01/25/21 Page 8 of 10

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1. If the plaintiff is an individual
The plaintiff, (name) IN RE: STACEY R SMITH (PRO SE) , is a citizen of the
State of (name) MICHIGAN

 

2. If the plaintiff is a corporation
The plaintiff, (name) NONE , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

1. If the defendant is an individual
The defendant, (name) CHIEF JUSTICE BRIDGET MCCORMACK , is a citizen of
the State of (name) MICHIGAN . Or is a citizen of

 

(foreign nation) NONE

2. If the defendant is a corporation
The defendant, (name) MICHIGAN SUPREME COURT - (MSC). , is incorporated under
the laws of the State of (name) MICHIGAN AND THE UNITED STATES - (USA). _, and has its
principal place of business in the State of (name) MICHIGAN
Or is incorporated under the laws of (foreign nation) NONE ;
and has its principal place of business in (name) 925 W. OTTAWA ST LANSING, M | 48915.

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

C. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.9 Filed 01/25/21 Page 9 of 10

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Il.

DEFAULT REQUEST,
ENTRY, AND JUDGMENT : COA: 352572 286,660.00 * 25.00%> $ 71,665.00 + 286,660.00 =

$358,325.00
(SUM CERTAIN)

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

The plaintiff, (name) IN RE: STACEY R SMITH , and the defendant,
(name) MICHIGAN SUPREME COURT AND THE KENT COUNTY PROS. _, made an agreement or contract on
(date) 07/22/2015 =. The agreement or contract was (oral or written) Written (a . Under that

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)
BREACH OF THE 17TH JUDICIAL CIRCUIT PLEA (SENTENCING AGREEMENT) - FOEDERATI ORDINE DE
MANDAMUS - MCR 3.302; MCR 3.305; MCL 400.1701; MCL 400.4401 (1) - 28 USC 1361 & 1631 - ARTICLE
17 OF THE MICHIGAN CONSTITUTION OF 1963; AMENDMENT (V) MOTION TO SEAL MSC: 161058 -
DENIED UNDER THE INSTRUCTION OF THE 6TH CIRCUIT COURT OF APPEALS - 20-1716 - MOTION FOR
RELIEF FROM JUDGEMENT; ORDER TO VACATE CONVICTION-MOTION TO TRANSFER:28USC1631.

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required)

28 U.S.C. § 1631 authorizes transfer of civil actions and appeals among the federal courts when a

court “finds that there is a want of jurisdiction.” The

question presented by the petition is:

Did the court of appeals correctly conclude

that, under 28 U.S.C. § 1631, “want of jurisdiction” refers to want of either subject-matter or

The plaintiff has complied with the plaintiff's obligations under the contract.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

DEFAULT REQUEST,
ENTRY, AND JUDGMENT : COA: 352572 286,660.00 * 25.00%> $ 71,665.00 + 286,660.00 =

$358,325.00
(SUM CERTAIN)

Page 4 of 5
Case 1:21-cv-00078-JTN-PJG ECF No.1, PagelD.10 Filed 01/25/21 Page 10 of 10

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/18/2021

Signature of Plaintiff MR. STACEY R. SMITH (ONLY.

Printed Name of Plaintiff MR. STACEY R SMITH (PRO SE) INFORMA PAUPERIS.

  

 

For Attorneys

Date of signing: 01/18/2021
Signature of Attorney NONE
Printed Name of Attorney

Bar Number

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
